                            IN THE LTNITED STATES DISTRICT COURT FOR
                            THE WESTERN DISTRICT OF NORTH CAROLNA
                                       CHARLOTTE DIVISION
                                 CNIL ACTION NO.:

DENISE A. ISENHOUR,

                   Plaintiff,
V.                                                           COMPLAINT
                                             )
                                             )
BLYTHE CONSTRUCTION.
INC.

                   Defendant.
                                             )
                                             )


          NOW COMES Plaintiff, complaining of Defendant and alleges                   as   follows:

                                        JURISDICTION AND VENUE

     l.   This action is brought to remedy employment discrimination on the basis of sex, against

          Plaintiff. PlaintifPs Complaint is brought under Title VII of the Civil Rights Act of 1964

          and under the Civil Rights Act         of 1991, as now     set forth   in 42 U.S.C. $ 2000e, et.   seq.


     .    and 42 U.S.C.         $   1981A(b). ("Title   VII"), and for wrongful        discharge under North

          Carolina law.

     2.   Plaintiff seeks monetary relief, compensatory damages, and punitive damages pursuant to

          Title VII and North Carolina law.

     3.   On August 26,2020, the EEOC issued Plaintiff by mail, Notice of Right to Sue, Charge

          Number 430-2020-00747. (Attached as Exhibit           l)
     4.   Plaintiff timely filed a Charge of Discrimination with the Equal Employment Opportunity

          Commission ("EEOC") designated as EEOC Charge Number 430-2020-00747. (Attached

          as   Exhibit 2)

     5. Plaintiff has exhausted her administrative remedies.


          Case 3:20-cv-00661-RJC-DCK Document 1 Filed 11/25/20 Page 1 of 9
    6.       Plaintiff is acitizen and resident of Lincoln County, North Carolina.

    7. At all times relevant to this Complaint, Plaintiff worked for Defendant.
.   8.       The unlawful employment practices complained of herein occurred within Mecklenburg

             County, North Carolina.

    9. Defendant          Employer is a U.S. Corporation registered or licensed with the North Carolina

             Secretary    of State and doing    business     in the   State   of North Carolina as "Blythe
             Construction".

    10.      At all times relevant to this Complaint, Defendant employed 500 or more employees for

             each working day     in each of the 20 or more calendar weeks in the current or preceding

             calendar year.

    1   l.   Defendant is engaged in an industry affecting commerce and is an employer within the

             meaning of Title VII and North Carolina law.

    12.      At all times relevant to this Complaint, the following persons             were employed by
        :
             Defendant and acted within the course and scope of their employment and as agents          of

             Defendant for all of the acts alleged herein:

             A. Robby      Keziah, (hereinafter "Keziah"), Charlotte Area Plant Manager and direct

                  supervisor to Plaintiff.

             B. Tim Mitchell,    (hereinafter "Mitchell"), Supervisor and superior to Plaintiff.

             C.   Shane Clark, (hereinafter "Clark"), Asphalt Division Manager and superior to

                  Plaintiff.


                                             STATEMENT OF FACTS


    13.      Plaintiff is a female resident of Lincoln County, North Carolina.



                                                        2


             Case 3:20-cv-00661-RJC-DCK Document 1 Filed 11/25/20 Page 2 of 9
    14.   Plaintiff graduated from Central Davidson High School, Davidson County, North

          Carolina, in 1989.

    15.   Plaintiff was hired by Lane Construction on or about June26, 1997 as a Plant Operator

          and in   April 2001, promoted to Plant Foreman.

    16.   On or about October 2018, the Asphalt Plants of Lane Construction were acquired by

          Defendant.

    17.On or about October 2018, Defendant acquired Lane Construction Asphalt Plant and

          Plaintiff began reporting to new management.

    18.   On or about October 2018, Plaintiff began experiencing adverse terms and conditions

          based on     Plaintiffs sex which had not existed in Plaintiffs 21 year career as Plant

          Operator and then Plant Foreman.

    19.   At the time of Plaintiff s discharge on October 74,2019, Plaintiff was a Plant Foreman

          since 2001.

    20. Other similarly situated male employees were not treated the same nor held to the same

          standards.

    21. Plaintiff s performance was good and she always received good perfornance evaluations

          in excess of twenty-one (21) years.

    22.Dving       her employment as a Plant Foreman, Plaintiff received numerous raises due to her

          good perfornance evaluations and received a raise from Defendant in January 2019.

-   23. On October 12,2019, Plaintiff received a text message from Keziah requesting Plaintiff

          to report to the Defendant's Charlotte office at7:30 am on October 14,2019.

    24. During said meeting, Plaintiff met with Keziah, Mitchell and Clark.




                                                   3


          Case 3:20-cv-00661-RJC-DCK Document 1 Filed 11/25/20 Page 3 of 9
25.Clark stated to Plaintiff that they no longer needed her services, and they were going to

   let her go.

26. Clark stated the    Plaintifls employment termination   was due to poor job performance.

27. During the meeting,Keziah and Mitchell remained silent and would not look at Plaintiff.

28. The Defendant's stated reason for the Plaintiff s termination, that the Plaintiff allegedly

   had poor performance, is a ploy used by the Defendant to terminate the Plaintiffs

   employment because of Plaintiffls sex (female).

29. Other similarly situated employees of Defendant who were not members of Plaintifls

   protected classification have committed the same or similar or more serious alleged poor

   performance and have been treated more favorably than the Plaintiff.

30. The Defendant has a progress disciplinary     policy which was not adhered to with regard to

   Plaintiff s employment termination and was not cited by the Defendant when terminating

   Plaintiff s employment.

31. The Plaintiff   s   employment replacement was Brian Johnson,         a male employee of
   Defendant.

32. Plaintiff s previous job duties and functions are now performed by a male employee         of

   the Defendant.

33.As a result of being terminated from a job that Plaintiff held for over twenty-one (21)

   years, Plaintiff has lost her income, benefits, and other losses as determined by the Court.

34. Plaintiff was discriminated against, released and terminated because of her sex (female),

   in violation of Title VII and North Carolina law.

35. Plaintiff was given no further options other than her release and termination.




                                              4

   Case 3:20-cv-00661-RJC-DCK Document 1 Filed 11/25/20 Page 4 of 9
36. Defendant's stated reason for the release and termination was allegedly performance

   based but    for the reasons set forth herein, Plaintiff is able to show pre-text and that    she

   was subjected to sex employment discrimination.

37. Other similarly situated male employees were treated more favorably than Plaintiff as set

   forth herein.

38. Plaintiff was treated differently than her male counterparts because of her sex (female).

                       TITLE VII SEX-BASED DISCRIMINATION

39. Plaintiff incorporates by reference the allegations of paragraphs 1 through 38 in support

   of this claim for relief.

40. Defendant discriminated against Plaintiff          by treating her differently from her male

   coworkers, because of her sex, female.

41. Plaintiffls sex was a determining factor and/or motivating factor in Defendant's actions.

42. As a direct, legal and proximate result of the discrimination, Plaintiff has sustained, and

   will     continue   to   sustain, economic damages        to be proven at trial. As a result of
   Defendant's actions, Plaintiff has suffered emotional distress, resulting in damages in an

   amount to be proven at        trial. Plaintiff further   seeks compensatory and punitive damages

   and all other injunctive, declaratory, and monetary relief available for discrimination at

   trial.

43. Defendant's unlawful actions were intentional,             willful, malicious, and/or done with

   reckless disregard to      Plaintiff s right to be free from discrimination based on   sex.




                                                   5


   Case 3:20-cv-00661-RJC-DCK Document 1 Filed 11/25/20 Page 5 of 9
                                       WRONGFUL DISCHARGE

   44. Plaintiff incorporates by reference the allegations of paragraphs        I through 43 in support
           of this claim for relief.

   45. The termination of Plaintiff from her position was in violation of the public policy of the

           State of North Carolina, specifically, the North Carolina Equal Employment Practices

           Act, N.C.G.S. $ 143-422.1, et. seq., which makes discrimination on account of sex           an

           unlawful employment practice in North Carolina.

   46. Plaintiff is entitled to reinstatement to her job, back pay, interest on her back pay, front

           pay, and employment benefits, including but not limited to vacation pay, sick pay, health

           insurance benefits,   life insurance benefits, and damages for emotional distress.

   4T.Defendant's conduct as described herein was willful, malicious, oppressive, wanton, and

           recklessly in disregard of Plaintiffs rights, so as to entitle Plaintiff to punitive damages

           under North Carolina law in an amount greater than $10,000.00.

   48. Defendant's managers were aware of, condoned, and participated in the illegal discharge

           of Plaintiff so as to make Defendant liable for punitive damages.

                                       PRAYER FOR RELIEF


           WHEEFORE, Plaintiff demands a trial by jury of all issues so triable and respectfully

prays for judgment against Defendant as follows:


   I   .   A declaration that the practices and acts complained of herein are in violation of Title VII

           and North Carolina law.

   2.      An Order enjoining Defendant from engaging in discrimination on the basis of her sex.       a


   3. For a money judgment against Defendant for violation of the Title VII                     and North

           Carolina law in an amount greater than $10,000.00.




           Case 3:20-cv-00661-RJC-DCK Document 1 Filed 11/25/20 Page 6 of 9
4.      For liquidated damages judgment against Defendant for willful violation of Title VII and

        North Carolina law in an amount exceeding $10,000.00.

5. For a money           judgment against Defendant for the violation of Title           VII   and North

        Carolina law representing all lost benefits of employment and compensatory damages,

        including but not limited      to loss of   wages, loss   of benefits, loss of   status, loss of

        reputation, emotional distress and inconvenience, for an amount in excess of $10,000.00,

        which amount shall be determined specifically at the trial of this action.

6.      For a money judgment against Defendant representing punitive damages under the Title

        VII   and North Carolina law for an amount exceeding $10,000.00, which amount shall be

        determined specifically at a trial of this action.

I   .   For a money judgment against Defendant for wrongful discharge in violation of the North

        Carolina Equal Employment Practices Act, N.C.G.S. 5 143-422.1, et. seq., representing

        all lost benefits of employment and compensatory damages, including but not limited to

        lost wages, lost employment benefits, loss of status, loss of reputation,                   and

        inconvenience, for an amount in excess of $10,000.00, which amount shall be determined

        specifically at atrial of this action.

8. That the Plaintiff recover the full costs of this action.
9.      That the Plaintiff recovers pre-judgment interest on her back pay claims.

10. That the      Plaintiff recovers damages for mental anguish and pain and suffering caused by

        the Defendant.

1   1. That the   Plaintiff recovers her attorneys' fees.




                                                    7


        Case 3:20-cv-00661-RJC-DCK Document 1 Filed 11/25/20 Page 7 of 9
12. That the Defendant be ordered   to implement procedures and policies to prevent illegal

   discriminatory activities and that the Defendant be enjoined from committing further

   violations of Title VII and North Carolina law; and

13. For such further and other relief as the Court may deem   just and proper.




This the 25th d,ay ofNovemb er, 2020.




                                                s/ Todd J. Combs
                                                Todd J. Combs
                                                NC Bar No. 23381
                                                Attorney for Plaintiff
                                                Combs Law, PLLC
                                                1865 Mecklenburg Hwy
                                                Mooresville, NC 28115
                                                Telephone: 7 04-7 99 -2662
                                                l'odd(i)cornbslaw.org




                                            8


   Case 3:20-cv-00661-RJC-DCK Document 1 Filed 11/25/20 Page 8 of 9
NORTH CAROLINA

Iredell COUNTY



Denise A. Isenhour, BEING FIRST DULY SWORN, DEPOSES AND SAYS:

That she is the Plaintiff in the foregoing action; that she has read the foregoing Complaint and
knows the contents thereof, that the matters and things stated therein are true to the best of her
knowledge, save and except those matters and things stated upon information and belief, and as
to those, she believes them to be true.

This the   p_auy   of November, 2020.




                                                        Denise A.       Isenhour AFFIANT


SWORN TO AND SUBSCRIBED before me

this the   23      day of November, 2020.



1*l- 2,*X;
Official Signature of Notary Public
                                      (sEAL)
                                                                   ,4
                                                               /#                  JOot ZANOUNt

T.sh ?>-"Sl.'u                                                              Notary Public, North Carolina
                                                                              Mecklenburg County
                                                                             My 9gn1m1ssrq1r Expr res
Printed or Typed Name of Notary Public                         \

My Commission Expires:      t< Se-1 Zl Z"z+




       Case 3:20-cv-00661-RJC-DCK Document 1 Filed 11/25/20 Page 9 of 9
